EXHIBIT 10.2

 

Fiscal Year 2008 Annual Incentive Plan Summary

(September 1, 2007 through August 31, 2008 Performance Period)

 

General:

 

•

The Fiscal Year 2008 Annual Incentive Plan (“Plan”) will cover the performance
period September 1, 2007 through August 31, 2008 (“Performance Period”)

 

•

Any payout, as determined by the Board People and Compensation Committee
(“Committee”), is made in November 2008

 

•

Eligibility includes all regular employees of Monsanto Company, Seminis
Vegetable Seeds Inc. and Delta & Pine Land Company who do not participate in a
local sales or manufacturing annual incentive plan. The Plan also excludes from
eligibility all employees employed in the U.S. who are members of a collective
bargaining unit with whom incentive compensation was the subject of good faith
bargaining

 

•

Funding of the Plan is determined by the Company’s attainment of certain
financial goals and the Committee’s determination that such attainment satisfies
certain subjective performance criteria as determined by the Committee. In
addition, regardless of the attainment of any one or more of the Plan’s
financial goals, the Committee, in its sole discretion, shall determine whether
the incentive pool should be funded and the amount of such funding, if any

 

•

A Target Annual Incentive Opportunity, expressed as a percentage of base pay, is
established for each participant with respect to the Performance Period

 

 

Performance Level

Potential Payout as a Percent of Target Annual Incentive Opportunity

Threshold

35%

Target (Budget)

100%

Outstanding

200%

 

Financial Goals:

 

•

The Committee approves Threshold, Budget and Outstanding levels of performance
for the Performance Period relating to:

 

 

•

Sales Growth

10% weighting

 

•

Earnings Per Share

50% weighting

 

•

Cash Flow

40% weighting

 

•

Sales Growth, Earnings Per Share and Cash Flow are determined in accordance with
the “Definition of Performance Metrics”

 

•

Following the end of the Performance Period, the Committee evaluates Company
performance for the Performance Period relative to the financial goals

 

 

•

The Committee may consider subjective criteria in determining whether or not any
financial goal has been attained and the amount of incentive pool funding with
respect to any financial goal

 

 


--------------------------------------------------------------------------------



 

 

Process: Funding of Incentive Pool and Payout of Awards:

 

•

A Target incentive award pool is calculated, equal to the sum of base salaries
of all Plan participants at the end of the Performance Year multiplied by their
respective Target Annual Incentive Opportunities

 

•

After the end of the Performance Period, the Committee determines the actual
funding of the incentive pool for the Plan based upon the Company’s performance
for the Performance Period, measured against the Plan’s financial goals and
other subjective performance factors

 

 

•

The Committee may, in its judgment, consider subjective factors in determining
to what extent, if any, the incentive pool will be funded

 

•

The amount of money available for awards (i.e. the funding of the incentive
pool) is determined by multiplying the value of the Target incentive award pool
by the percentage of overall Company performance achieved, as determined by the
Committee

 

 

•

Special considerations regarding attainment of financial goals and funding of
incentive pool:

 

 

•

The incentive pool will be funded at no less than 20% of Budget level funding in
the event Monsanto pays dividends with respect to each of its financial quarters
ending during the Performance Year

 

 

•

In the event Monsanto does pay dividends with respect to each of the Company’s
fiscal quarters ending during the Performance Period, but the Company does not
attain the Threshold level of performance with respect to the Earnings Per Share
financial goal (considering the financial goal metrics for Earnings Per Share
and other subjective performance factors), the incentive pool may not fund at
greater than 20% of Budget level funding

 

 

•

One or more of the financial goals may be funded at above Outstanding level
funding if the Committee determines that Company performance with respect to the
goal warrants such funding; provided, however, the overall incentive pool would
be capped at 200% of budget level funding unless the Committee determines in its
discretion to fund above 200%

 

•

Individual awards are determined based on team and individual performance

 

 

•

People managers: 50% of award based on development of people, team and personal
development (including diversity); 50% based on business results

 

 

•

Non-managers: 75% of award based on business results; 25% on personal
development

 

•

A participant’s award may be greater than 200% of his or her Target Annual
incentive Opportunity

 

•

The payment and amount of any award are subject to the sole discretion of the
Committee or its delegate

 

Events Affecting Payout of Individual Performance Year Incentives:

 

•

If an employee commences employment during the Performance Period, he/she is
eligible for an award reflecting actual months of participation to the nearest
whole month

 

 


--------------------------------------------------------------------------------



 

 

•

If a participant’s Target Annual Incentive Opportunity changes during the
Performance Period, he/she is eligible for an award reflecting the Target Annual
Incentive Opportunity on the last day of the Performance Period

 

•

If a participant’s pay changes during the Performance Period, any incentive
award received is based on base pay on the last day of the Performance Period

 

•

If a participant transfers within the Company, his/her award will come from the
unit in which he/she is working on the last day of the Performance Period, but
performance for the entire Performance Period will be considered

 

•

A participant who:

 

 

•

voluntarily resigns may be considered for an award only if the resignation
occurs after the end of the Performance Period

 

•

involuntarily separates without cause, is eligible for an award reflecting
participation to the nearest whole month if he/she has already worked at least
three months in the Performance Period

 

•

retires, dies, or becomes permanently disabled, is eligible for an award
reflecting actual participation to the nearest whole month provided that he/she
worked at least three months during the Performance Period. Retirement is
defined as termination at or after age 50

 

•

incurs a termination of employment for cause, forfeits all rights to any award

 

•

Continued eligibility for employees employed in the United States who become
represented by a collective bargaining unit during the Performance Period will
be determined by good faith bargaining

 

•

Any award would be paid in November 2008

 

 

 

 

 